9:21-cr-00498-BHH   Date Filed 08/11/21   Entry Number 2   Page 1 of 7
9:21-cr-00498-BHH   Date Filed 08/11/21   Entry Number 2   Page 2 of 7
9:21-cr-00498-BHH   Date Filed 08/11/21   Entry Number 2   Page 3 of 7
9:21-cr-00498-BHH   Date Filed 08/11/21   Entry Number 2   Page 4 of 7
9:21-cr-00498-BHH   Date Filed 08/11/21   Entry Number 2   Page 5 of 7
9:21-cr-00498-BHH   Date Filed 08/11/21   Entry Number 2   Page 6 of 7
9:21-cr-00498-BHH   Date Filed 08/11/21   Entry Number 2   Page 7 of 7
